1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                               1:96-cr-05339-LJO
7                              Plaintiff,                      ORDER REFERRING TO FEDERAL
                                                               DEFENDER’S OFFICE AND
8                       v.                                     SETTING BRIEFING SCHEDULE
                                                              (Doc. 307)
9     CELSO GUERRERO,
10                             Defendant.
11

12
            On February 7, 2019, Defendant Celso Guerrero filed a pro se request for appointment of
13 counsel, (Doc. 307), to assist him with issues related to the First Step Act, P.L. 115-391. To efficiently

14 process petitions under the First Step Act, the Court hereby appoints the Federal Defender’s Office

15 (“FDO”) to represent Defendant in this matter. Accordingly,
            IT IS HEREBY ORDERED that the FDO shall have until March 29, 2019 to file a motion
16
     related to Defendant’s pro se request or notify the Court that it does not intend to file such a motion.
17
     From the date of the FDO’s filing, the Government shall have 60 days to file a response to Defendant’s
18
     motion. From the date of the Government’s filing, the FDO shall have 60 days to file a reply. The Clerk
19 of Court is DIRECTED to serve the FDO with a copy of this Order.

20
     IT IS SO ORDERED.
21
        Dated:     February 15, 2019                          /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

                                                          1
